           Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 1 of 15




                        LAW OFFICE OF STEPHANIE M. CARVLIN
                                       140 Broadway, Suite 4610
                                      New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                                    TELEPHONE: 212-748-1636
                                                              FAX: 212-858-7750
                                                              E-MAIL: CARVLIN@HOTMAIL.COM


                                      November 14, 2020


Honorable Gregory H. Woods
United State District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Natalie Mayflower Sours Edwards
               19-cr-00064 (GHW)

Dear Judge Woods:

         Dr. Natalie Mayflower Sours Edwards served this country honorably and at substantial
cost to herself and her family for almost a decade before she engaged in the conduct that gave
rise to this prosecution. In urging this Court to impose a “significant period of incarceration”, the
government entirely ignores this fact and portrays Dr. Edwards as a conniving partisan who
disclosed confidential information to the press to get a better job at FinCEN. The evidence proves
that her motives were different: She was deeply committed to ensuring the safety of America,
and she concluded, after unsuccessfully trying to raise the issues that concerned her through
internal channels, that the only way to expose what she believed to be corruption within the
Treasury Department and hold those accountable was to work with Jason Leopold (Reporter-1)
and with members of Congress. She had no legal right to disclose SARs, but she should be
sentenced with a clear understanding of her actual motivations.

                      Dr. Edwards’ Motivation for Working with a Reporter

      Dr. Edwards’ motivation for working with BUZZFEED NEWS reporter Jason Leopold are
proven beyond doubt by the 2400-plus pages of her written exchanges 1 with Leopold over




       1
        The WhatsApp communications between Dr. Edwards and Mr. Leopold are covered by
the protective order the Court issued in this case and may not be filed publicly. However, I can
provide the material in electronic form if the Court would like to review the material.
           Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 2 of 15




WhatsApp from July 22, 2017, through October 15, 2018. 2 She was worried that FinCEN and OIA
were being operated in ways that would ultimately harm the American public. She believed the
analyst at FinCEN were being stymied in their ability to do their jobs by the limitations on their
access to intelligence-community databases. The privacy of the American people was being
threatened by OIA’s failure to obtain signed Attorney General guidelines to govern their
collection of data. The security of information FinCEN guarded was being compromised by some
employees’ use of throw away Google accounts to send work-related emails. The Treasury
Department was withholding SARs and other documents requested by Congress.

        Dr. Edwards did not choose the press as her preferred method of addressing problems at
the Treasury Department. This was a battle she had been fighting for well over a year before she
first met Leopold. Beginning in early 2016, she repeatedly reported her concerns about the
proposed realignment of the Office of Intelligence and Analysis (“OIA”) to senior officials at
Treasury. In a September 26, 2016 meeting with Chief Counsel for OIA and others, Dr. Edwards
expressed her belief that OIA could not legally collect “U.S. person” information because the
organization did not have Attorney-General signed guidelines as required by Executive Order
(“E.O.”) 12333. In the fall of 2016, she met with staff members from the Senate Select Committee
on Intelligence and the House Permanent Select Committee on Intelligence to discuss this and
other issues related to what the Treasury Department was doing. In March of 2017, she filed a
“whistleblower” complaint with then-Treasury Department Inspector General Eric Thorson. In
May of 2017, she filed a complaint with the Office of Special Counsel.

       Ultimately, Dr. Edwards concluded that none of the entities she had reported her
concerns to was going to investigate them properly. She wanted to protect the American people
by changing practices at FinCEN that she thought were dangerous. She believed that Leopold
could help her achieve this goal, which was a belief that he encouraged. In one of their first

       2
         There is nothing nefarious about using an encrypted message service. Indeed, in their
February 2017 guide for whistleblowers, Speaking Truth to Power, Congressmen Ted Lieu and
Don Beyer advised that chat “apps that end-to-end encryption are a safe bet, like WhatsApp,
Signor, or Telegram.” https://lieu.house.gov/sites/lieu.house.gov/files/Federal%20 Employee
%20Resources.pdf.
        The government seems to argue that Dr. Edwards’ use of WhatsApp demonstrates
consciousness of guilt. It does not. Certainly, Dr. Edwards did not want anyone at FinCEN to know
that she was speaking to a reporter. This was not because she intended to send Leopold SARs
when she first began communicating with him over WhatsApp in July of 2017. Given that Dr.
Edwards had already expressed her disapproval to her superior in FinCEN of several practices
that components of the Treasury Department were engaging in and had, in her opinion, been
retaliated again as a result, she had good reason to try to keep her contacts with Leopold private.
        This Court should draw a different conclusion from Dr. Edwards’ use of WhatsApp. She
was telling Leopold the truth when she said her goal was to protect this country. Because she
was communicating with Leopold privately and had no expectation that her messages would ever
become public, she had no reason to falsely represent her motivations in her conversations with
him.


                                                2
           Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 3 of 15




exchanges over WhatsApp, he promised to “reach out to some folks I know in senior roles at
Justice.” Communication of July 27, 2017, at 1:56:51 PM (UTC+0). Dr Edwards’ response: “Thank
you, share what you know will get this moving. I will testify publicly or behind closed doors, it
doesn’t matter to me because the American people come first[.]” 3 Communication of July 27,
2017, at 1:58:34 PM (UTC+0).

       That was why she began working with Leopold, as she told him over-and-over:

       I need someone to meet w me, a Chairman or Senator, as I have now brought
       forward danger to the American people and from my optics no one is holding these
       people accountable.

Communication of October 20, 2017, at 12:33:17 PM (UTC+0).

       I hope its worth it in the end. :) … Which I know it will be for the American people.

Communications of October 26, 2017, at 2:21:47 and 2:21:55 AM (UTC+0).

     …I could not standby while illegal activity was taking place.

Communication of October 27, 2017, at 2:23:13 AM (UTC+0).

       Yes, terrorist attacks, and NOTHING done. NOTHING ... not even by Congress that
       I can see. *** The blood is on their hands. *** I tried to help the American people.

Communications of November 21, 2017, at 2:12:42 AM; 2:14:03 AM and 2:14:12 AM (UTC+0).

       I will also make it public that staffers blocked my attempt, a Fed WB and American
       citizens access and right to Senators and committees. They want to play political
       games ... game on ... this is the safety of American people and I clearly do NOT
       tolerate that threat.

Communications of January 16, 2018, at 3:57:41 AM (UTC+0).

       I’m just mad bc I told Congress Treasury didn’t hand everything over either4 and I
       got NO response. … The American people deserve to know.

Communications of January 26, 2018, at 3:38:23 and 3:28:32 AM (UTC+0).

       3
         The WhatsApp communications are italicized to help distinguish them from the body of
the text.
       4
         Dr. Edwards was referring to “Congressional Request Letters” to the Treasury
Department through which members of Congressional Committees sought SARs and other
information held by FinCEN.


                                                3
           Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 4 of 15




       I just want to keep the American people safe.

Communication of February 9, 2018, at 5:51:24 AM (UTC+0).

       I hope you see the 180 in my ... I hope it’s clear when people meet me that it’s all
       about protecting the American people and not about me :).

Communication of September 4, 2018, at 2:16:21 AM (UTC+0).

        In its sentencing submission, the government quotes from an exchange between Dr.
Edwards and Leopold that the government asserts shows that Dr. Edwards gave him information
so she could assume additional power at FinCEN and receive money by bringing a qui tam lawsuit.
Government’s Sentencing Submission of October 26, 2020, at 19 (“Gov. Submission”). Dr.
Edwards did believe she could do a better job at FinCEN than those who were then in charge. She
would follow the law, as she stated in an October 19, 2017, message to Leopold: “There is NO
leadership. I would pay anything to lead FinCEN for just one month and knock some damn sense
into this5 idiots and tell them NO, we cannot do this [violate the law].” Communication of October
19, 2017, at 2:30:38 AM (UTC +0).

       In the same exchange, Dr. Edwards outlined what she had sacrificed as a result of her
mission to expose what was going on at the Treasury Department and, yes, her hope that she
would be compensated:

       .... I want the OSC file I submitted provided to Jeff Sessions as OSC is supposed to
       do when a criminal complaint with substantial evidence is brought forth ... I will
       never give up but how much do I have to sacrifice with my career, stress, family,
       and the financial strain of a high power attorney, which by the way the
       whistleblower law is suppose to cover attorney fees and provide maximum thirty
       percent for the qui tam whistleblower.

Id.
       Dr. Edwards was frustrated with what she perceived to be an unwillingness by the people
who were responsible for investigating her complaints to take them seriously. In her estimation
she had been retaliated against repeatedly for raising concerns about what was going on at
Treasury.

       And to be frank, I would NEVER have come forward in the IC [Intelligence
       Community] with what I have brought forth at Treasury and I followed the entire
       government process and have been well documented retaliated against the entire
       time, almost giving up, but I didn’t [sic] for the American people and I still have not

      The WhatsApp communications are quoted with the original typographical and
       5

grammatical errors.


                                                 4
        Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 5 of 15




       been helped at ALL, except by an investigative journalist, who had enough faith in
       this unbelievable, complex, misuse use [sic] of all personal practices, and grave
       danger to National Security. And it still hasn’t been resolved, instead we have the
       Acting Director of OIA, Acting Director of FinCEN, TFI, MT, CC, and the IG running
       around trying to find out who talked to ODNI, who talked to Congress, who talked
       to the reporter.

10/19/2017, at 2:30:38 AM(UTC+0).

She often expressed anger in her messages with Leopold. She described some officials at FinCEN
and OIA in unflattering terms. She repeatedly stated that she hoped they would lose their jobs
or be prosecuted for what they were doing. The fact that she held those feelings, however, does
not change the reality that her goal was to expose what she believed were potentially dangerous
practices at the Treasury Department and have those individuals held accountable for their
actions. In fact, before going to the press, she had complained loudly, publicly and repeatedly
within FinCEN about what she believed was wrong. This was hardly the path someone would take
if they wanted to advance within an organization.

                       Why Doctor Edwards Provided SARS to A Reporter

        When they first began communicating, Dr. Edwards did not give Leopold any SARs. In fact,
she requested that he keep the documents she did send to him confidential. He promised he
would. Dr. Edwards: “Sending ya another of the 7 [documents that were filed as part of my OSC
complaint] that might get Someone in DOJs attention to if you mention some of it. Don't give this
and please hold tight as with the other one ...” He responded that he would “keep everything very
close” and would “also reach out to my staffer contacts on the Hill.” Communication of July 27,
2017, at 2:00:58 PM (UTC+0). Communication of July 27, 2017, at 2:01:58 PM (UTC+0).

        Dr. Edward grew to trust Leopold. His initial articles about the Treasury Department –
written before Dr. Edwards provided him any SARs – concerned the issues she had sought to
raise internally. In an article posted on September 27, 2017, Leopold and co-author Jessica
Garrison wrote about one of the problems that most concerned Dr. Edwards: FinCEN analysts’
lack of access to the digital keys – PKIs – that enable them to use classified databases to conduct
their reviews. Jason Leopold and Jessica Garrison, In Midst of Terror Attack, US Intel Unit Was
Blocked From Tracking The Terrorists,” BUZZFEED NEWS, September 27, 2017.
https://www.buzzfeednews.com/article/jasonleopold/us-intelligence-unit-was-blocked-from-
tracking-terrorists. This problem had not been resolved by June 3, 2017, when a terror attack
took place on London Bridge. The article reported that “the lack of access for personnel within
the Financial Crimes Enforcement Network – never before reported – cost antiterrorism forces
on both side of the Atlantic crucial time in identifying and responding and pursuing the people
and networks around the attackers[.]” Id. The articles cited “sources and documents.” Id. One
document referenced was a letter Representative Steve Pearce, then chair of the House
Subcommittee on Terrorism and Illicit Finance, wrote to Treasury Secretary Steven Mnuchin.
Pearce wrote that because analysts didn’t have the PKIs “FinCEN was unable to effectively


                                                5
         Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 6 of 15




respond to critical, time-sensitive requests for information from law enforcement partners,
including the Federal Bureau of Investigations.” Id. This was exactly what Dr. Edwards had been
saying internally to the relevant FinCEN officials.

         On October 6, 2017, BUZZFEED NEWS took up another issue that Dr. Edwards had sought to
press: OIA’s failure to obtain signed AG guidelines for collection of US person data as required
by E.O. 12333. Leopold and Garrison wrote that “Treasury employees alleged” that OIA had
“been illegally rifling through and filing away the private financial records of U.S. citizens.” Jason
Leopold and Jessica Garrison, US Intelligence Unit Accused of Illegally Spying on Americans,
Financial Records,” BUZZFEED NEWS, October 6, 2017. https://www.buzzfeednews.com
/article/jasonleopold/us-intelligence-unit-accused-of-illegally-spying-on. In that piece, Leopold
and Garrison wrote that ten sources at FinCEN “have warned officials and Congress that US
citizens’ and residents’ banking and financial data has been illegally searched and stored.” Id. As
the article demonstrates, Dr. Edwards was not the only FinCEN employee who thought something
was wrong. At least nine other individuals had reached the same conclusion: There was a
problem. It needed to be remedied, and Treasury would take no action absent external pressure.
It is hard to believe that nearly a dozen employees at FinCEN had no basis for their conclusions
that components of the Treasury Department were engaging in questionable practices. Indeed,
one of FinCEN’s then-most-senior officials is named as a co-conspirator in Dr. Edwards’
Indictment. Either FinCEN made many very bad hiring decisions, or something was amiss.

        With these articles and through near constant contact with Dr. Edwards, Leopold fostered
in her the belief that her cause was his cause, and that he was the route to bringing the attention
needed to force change at FinCEN. She believed that after years of having her allegations met
with indifference, she had found someone who shared her sense of urgency about what was
going on and could do something about it:

       Dr. Edwards: And if [in] the end the government and congress fail is [sic] I know the media
       aka you will make them pay and be there to defend us with your powerful pen and
       networks.

       Jason Leopold: Oh you can count on that.

       Dr. Edwards: There is a story there and no lies on our end. Only the truth and us trying to
       protect our staff and the American people.

Communications of July 28, 2017, at 5:11:11 AM; 5:11:28 AM and 5:12:30 AM.

       Dr. Edwards: Seriously so happy someone sees everything I had to endure to
       protect our people and the American people. Sorry my burden has been placed on
       you but so relieved to just tell someone.

Communication of September 27, 2017, at 12:15:25 AM (UTC+0).



                                                  6
           Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 7 of 15




       During the 14-month period he communicated with Dr. Edwards over WhatsApp, Leopold
repeatedly told her that he would get members of the House and Senate interested in her issues.
But the best way to do that was to pressure them by publishing articles in BUZZFEED NEWS:

       Leopold: And seriously. We will be ensuring accountability and Justice. You can be
       sure of it.

Communication of September 15, 2017, at 6:00:44 PM (UTC+).

       Leopold: I've asked you to trust me and you have which I have been very grateful
       for. I told you I would follow this through and do my best to get you attention,
       justice and accountability. Well, I am asking you again to trust me. I can't provide
       you with details but I told you I would come through and I told you the Manafort
       story and those revelations would be what opens the door. When that door is open
       on February 20, the new publication date, it will result in a separate lengthy piece
       laying bare all the wrongdoing. All I can tell you is that my editor is phenomenal.
       We are working with a producer on Tucker Carlson on a joint print/screen story.
       We are starting tomorrow and I am flying to NY tomorrow for the next couple
       weeks. I promise you I will not publish anything until you see it. But get ready for
       prime time. The reckoning is beginning. … I am very good at my job as I know you
       are at yours. I tried to work getting you the attn internally. But this is the way to
       go and it will result in the accountability you have sought. You and everyone else
       will be protected.

(Communication of January 27, 2018, at 7:14:32 PM (UTC+0).

        The government argues that the information Dr. Edwards gave Leopold was unrelated to
the issues she had raised as a whistleblower.6 This argument misses the mark. Leopold told Dr.
Edwards that Senator Ron Wyden believed that Treasury Department officials had lied when they
asserted they had turned over all the information the Senator had requested as part the Senate’s
investigation in possible Russian interference in the 2016 presidential election. See
Communication of October 13, 2017, at 1:42:45 AM (UTC+0). Leopold said that he had a “10-
minute off the record convo” with Wyden, and Wyden had raised these concerns:

       Leopold: Wyden believes he is being lied to.

       Leopold: Staff said Wyden does not like lied to which is why held up nomination.


       6
        The government asserts that Dr. Edwards’ allegations were “thoroughly examined” by
the Treasury OIG. Gov. Submission at 5. Dr. Edwards disagrees. In her estimation, OIG’s
investigation was cursory. They did not interview her, did not speak to her counsel and did not
provide her or her counsel with ongoing information about the course of the investigation. Nor
did they provide Dr. Edwards or counsel with a final written report.


                                                7
           Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 8 of 15




Communications of October 13, 2017, at 1:35:51 and 1:36:08 (UTC+0).

       Leopold: "re: SSCI 7 request intel staff has only seen flash reports."

Communication of October 13, 2017, at 1:39:08 AM (UTC+0). In Dr. Edwards’ estimation this was
wrongdoing. The fact that it had not been included in her original whistleblower complaint was
not the issue. She believed that this was evidence of additional improper conduct by Treasury,
and she was going to help the Senator and the reporter uncover and expose it.

        With Leopold’s reassurance that he would deal directly with Senator Wyden, Dr. Edwards
gave permission for Leopold to provide the Senator with information on a variety of topics,
including material she had obtained from her review of SARs. Communication of October 13,
2017, at 1:42:17 AM (UTC+0). As the government points out, she did promise to try to find out
additional information for Leopold that he could provide to the Senate to prove that Treasury
had not made the required disclosures: “once you chat w Wyden and find out more … then I can
dig deeper proving they [the Senate] didn’t get all of it.” Communication of October 13, 2017, at
1:46:41 AM (UTC+0). She believed that what she was doing was right:

       Dr. Edwards: You must be [sic] a surreal moment in your life right now. You have
       direct convention [sic] to a powerful Senator and he is asking when he can call you
       for more information. And he seeks guidance from you. You should be very proud
       of yourself! You are serving such a vital role for me and the American people. Your
       [sic] my voice. And we will seek Justice together.

Communication of October 17, 2017, at 2:08:52 AM (UTC+0). 8

       Nor was Dr. Edwards motivated by a desire to interrupt the Mueller investigation as the
government asserts. Gov. Submission at 18-19. Beginning in 2016 and continuing until her arrest,
she worked with Congressional staffers on both sides of the aisle: staffers for Senators Orrin
Hatch (R), Chuck Grassley (R), Ron Wyden (D), then-Representative Michael Fitzpatrick (R),
Senators Mark Warner (D), and Dianne Feinstein (D).

      She sent a copy of her complaint, which detailed the problems with the Treasury
Department, directly to Special Counsel Robert Mueller, Attorney General Jeff Sessions and


       7
        Senate Select Committee on Intelligence.
       8
        It is worth noting that In a statement he issued last week through a spokesperson the
Senator confirmed that he had worked with Dr. Edwards on these issues: “Senator Wyden is
deeply concerned about the politization of FinCEN, and took Dr. Edwards’ claims very seriously.”
Ben Hallman, FinCEN official accused of leaking secret bank records requests time served,
INTERNATIONAL CONSORTIUM OF INVESTIGATIVE JOURNALISTS, October 26, 2020. The Senator stated as
well that he did not ask Dr. Edwards to disclose SARs. She does not claim otherwise.



                                                 8
           Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 9 of 15




members of Congress. In fact, many of the SARs she turned over to Jason Leopold contained
information that was inculpatory of some of the targets of the Mueller investigation.

       The government’s assertion that partisan politics spurred Dr. Edwards’ actions is equally
unsupported. She did express political opinions (which were often critical of both Democrats and
Republicans). However, Dr. Edwards did not disclose SARs and other confidential FinCEN
documents to damage an individual or political party as she stated at the time:

       Dr. Edwards: And, this isn't a political issue from my optics. I don't care if they
       worship fucking goats, I am about the oath I took to the Cons. to protect the
       American people domestic and abroad.

Communication of October 17, 2017, at 4:22:49 AM (UTC+0).

                       Dr. Edwards is Not Seeking to Excuse Her Conduct

        None of this is offered as an excuse. Dr. Edwards chose to provide material to Leopold.
Nor did she, a trained high-level employee at FinCEN, have any reasonable grounds for relying on
Leopold’s assurances that what she was doing was right. And, as the government correctly notes,
she turned over a vast quantity of documents during the course of more than a year. It was a lot.
It was not a one-time transgression 9. However, this review of a very small portion of the written
communications between Dr. Edwards and Jason Leopold provides a context for how she viewed
her actions at the time. Dr. Edwards was not looking for financial gain or personal glory. She saw
something, and she said something. No one listened. She spoke louder, and still no one listened.
She wanted to protect the American people. She wanted to hold those responsible accountable.
She thought Leopold had the same goals and together they would expose the corruption at the
Treasury Department. 10
                          Dr. Edwards’ Work at FinCEN was Outstanding

        Stunningly, the government urges this Court to discount Dr. Edwards’ years of service at
FinCEN on the grounds that she was never a good employee. Gov. Submission at 27. Of course,
this assertion is completely at odds with Dr. Edwards’ performance evaluations from her tenure
at FinCEN, which described her performance as outstanding. Exhibits L and M to Defense
Sentencing Submission of October 12, 2020. Dr. Edwards received the same descriptions of her
service at ATF and ODNI: outstanding. Exhibits H, I and J to Defense Sentencing Submission of
October 12, 2020. At ODNI, she received a letter of thanks from the Chief Human Capital Officer

       9
         The numbers the government cites in its submission – 50,000 documents – appears to
be the number of documents that Dr. Edwards had on the flash drive, not the number she
provided to Leopold, which admittedly was vast.
        10
           Dr. Edwards acknowledges that she operated under a different duty than Jason Leopold.
She worked for FinCEN, an agency that is charged with protecting the privacy of the material that
is turned over to it. As Dr. Edwards said more than once in the WhatsApp conversations, she took
an oath.


                                                9
        Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 10 of 15




for her, Dr. Edwards’, superlative work on a project there. Exhibit J to Defense Sentencing
Submission of October 12, 2020.

        The bases for the government’s claim also do not withstand scrutiny. According to the
government, records show that Dr. Edwards’ often did not log into her work account when she
was teleworking and during one-month in the fall of 2018, she went into her office only three
times. Gov. Submission at 27. Dr. Edwards duties did not require her to sign into her work
computer on a daily basis. She was a senior employee at FinCEN who advised one of the Associate
Directors of FinCEN and provided oversite to analysts who reviewed the material financial
institutions submitted pursuant to the requirements of Bank Secrecy Act.

       Additionally, Dr. Edwards was hired by FinCEN as a disabled Native America Indian
pursuant to 5 C.F.R. 213.3102(u)(“Appointment of persons with intellectual disabilities, severe
physical disabilities, or psychiatric disabilities”).11 She had an approved reasonable
accommodation that permitted her to work at home on a Maxi-Flex or Flexible work schedule.
See 5 U.S.C. §6122(a)(1). Employees on a Maxi-Flex schedule are authorized to work fewer than
10 days in a bi-weekly period, provided they work 80 hours total during that time frame.

        Equally meritless is the government’s assertion that Dr. Edwards must have been a bad
employee at FinCEN because she submitted no letters of support from her former colleagues
there. This is factually inaccurate. One retired FinCEN employee, Jeffrey Gaines, did submit a
letter to the Court about Dr. Edwards. Exhibit R to Defense Sentencing Submission of October 12,
2020. He describes her in nothing less than glowing terms:

       First allow me to tell you how our paths crossed and how that led to a solid
       friendship. I was interviewing for a position in the Intelligence Community. At the
       time of the interview I had never met May, but she was one of the members of
       the hiring panel. I was eventually hired by that organization but did not realize
       how much May championed my hiring by challenging the hiring practices of an
       organization that needed to hire more minorities. As a result of my onboarding I
       found myself sitting in an office that was located right next to May and for the
       next three years we laughed, ate lunch together, bonded, worked on projects and
       became friends. Over those three years we often shared stories about each of our
       families. May’s face would always light up with a smile when you talked about her
       daughter. She also wore the proud spouse hat of being married to a law
       enforcement officer.

       Second, as with any career good people tend to move around and May was no
       exception. May eventually moved to another organization but we stayed in touch.

       11
          Dr. Edwards fell within the disability category that covers non-paralytic orthopedic
impairments, chronic pain, stiffness weakness in bones or joints or some loss of ability to use part
or parts of the body.



                                                10
        Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 11 of 15




       That being said, she enjoyed her new job so much that she thought I would love it
       as well and that I would be a great fit for a position in the organization. Long story
       short, May championed my hiring again and I was eventually hired by the
       organization.

The reason why there are no letters from current FinCEN employees is entirely obvious. At least
nine people in addition to Dr. Edwards provided information to Jason Leopold. See supra at 6.
Seeing what happened to Dr. Edwards could well give them pause about writing a letter of
support for her. People who are still working at FinCEN who did not provide information to
Leopold could also reasonably hesitate to show public support for a former colleague who is, to
say the least, not in favor with the current senior management.

                           The Quantity of SARs Dr. Edwards Disclosed

       The government argues that because of the quantity of material Dr. Edwards disclosed,
“the applicable advisory Guidelines range does not account for the pertinent factors in this case”.
Gov. Submission at 14. As a result, the government urges the Court to impose a sentence of
incarceration that is “substantial.” The Court should reject the government’s entreaty.

        The government entered into a written plea agreement with Dr. Edwards that contained
a stipulated guidelines sentencing range of zero to six months. Plea Agreement dated January 3,
2020, at 2, Court Ex. 1 to January 13, 2020 Rule 11 hearing. 19-cr-64 (GHW), document 37. Both
parties reserved the right to “seek a sentence outside the Stipulated Guidelines Range based
upon the factors to be considered in imposing a sentence pursuant to Title 18, United States
Code, Section 3553(a).” Id. at 3. Under this reservation clause, the government may legitimately
argue for a sentence greater than zero to six months. Of course, a “broad range of sentences”
may be reasonable in a given case. United States v. Jones, 531 F.3d 163, 178 (2d Cir. 2008). But
having agreed to this sentencing range of 0 to six months, the government should not be heard
to complain that a sentence within that range would be unreasonable.

        Additionally, in reviewing the government’s request for a “meaningful term of
imprisonment,” it should be noted that both grounds on which the government bases this
request were apparent at the time it agreed to a stipulated Guideline range of zero to six months.
It is accurate, as the government notes in its submission, that the Guideline that covers the
offense of conviction, unlike many other Guidelines, does not key offense level to quantity.
However, the government agreed that Dr. Edwards could plead guilty to violating 18 U.S.C. §371
with the full understanding of this fact. The Guideline has not changed. Similarly, prior to entering
into the plea agreement, the government knew that Dr. Edwards had disclosed a very substantial
number of documents.




                                                 11
        Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 12 of 15




       The Court should not rely on this argument as a basis for determining Dr. Edwards’
sentence.12
                   Dr. Edward’s Susceptibility to COVID-19 if Incarcerated

        It is beyond reasonable debate at this point that the virus that causes COVID-19 is highly
contagious, highly deadly and present in federal prisons 13. Government policy makers, including
the United Attorney General of the United States, have acknowledged that the virus has entered
the federal prison system and killed inmates. On March 26, 2020, General Barr issued a
memorandum to the Director of the Bureau of Prisons (“BOP”) to express his view that “at-risk
inmates who are non- violent and pose minimal likelihood of recidivism” might be “safer serving
their sentences in home confinement rather than in BOP facilities.” The Attorney General stated
that the BOP should “ensure that home confinement” is utilized, “where appropriate, to protect
the health and safety of BOP personnel and the people in [their] custody.” https://www.bop.gov
/coronavirus/docs/bop_memo_home_confinement.pdf.

        In a further directive on April 3, 2020, the Attorney General stated that “upon [his] finding
that emergency conditions are materially affecting the functioning of the Bureau of Prisons,” he
was authorized by the “CARES Act to expand the cohort of inmates who can be considered for
home release” and that the “review should include all at-risk inmates—not only those who were
previously eligible for transfer.” The Attorney General also acknowledged that “[w]hile BOP has
taken extensive precautions to prevent COVID-19 from entering its facilities and infecting [its]
inmates, those precautions, like any precautions, have not been perfectly successful at all
institutions.” https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_ april3.
pdf.

        Courts across the country have also recognized that the COVID-19 pandemic poses a
particular danger for inmates. United States v. Rodriguez, No. 17-cr-157 (VEC), 2020 WL 3051443,
at *2 (S.D.N.Y. June 8, 2020)(describing the “heightened risk” of COVID-19 as “inherent in a

       12
            The government makes an additional argument that the Court should quickly reject: Dr.
Edwards’ “drug use.” Gov. Submission at 28. In the conversation cited by the government and
several conversations that immediately preceded it, Dr. Edwards discussed with her husband
taking drugs he provided to her. Dr. Edwards told her husband that her doctor advised her to
stop taking immediately. It is clear from the conversation that she did not want to continue to
the drug after speaking to her physician. Dr. Edwards was tested for drugs use during her period
of pretrial supervision on this case. She also was subject to random drug testing while she worked
for ATF, ODNI and FinCEN. She has never tested positive for any illegal substances.
         13
            As of November 13, 2020, 231,181 individuals have died in the United States from
COVID-19. https://coronavirus.jhu.edu. The BOP reports that as of November 13, 2020, there are
currently 3,121 inmates and 1049 BOP staff who have confirmed positive test results. An
additional 17,168 inmates and 1,605 staff had COVID-19 and have recovered, while 130 inmates
and 2 staff members have died from the illness. https://www.bop.gov/coronavirus. The numbers
are rising rapidly. On November 2, 2020, little more than a week ago, the BOP reported that 1,796
inmates and 911 BOP staff had confirmed positive test results.


                                                 12
        Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 13 of 15




carcereal setting”); United States v. Parks, 456 F.Supp. 3d 557, 560 (S.D.N.Y. 2020)(“The nature
of prisons – crowded, with shared sleeping spaces and common areas, and often with limited
access to medical assistance and hygiene products – put those incarcerated inside a facility with
an outbreak at heightened risk.”); United States v. Nkanga, No. 18-Cr-713 (JMF), 2020 WL
1529535, at *1 (S.D.N.Y. Mar. 31, 2020)(“The country faces unprecedented challenges from the
novel Coronavirus pandemic. Those detained in jails and prisons face particularly grave danger.”);
United States v. Scparta, No. 18-Cr-578 (AJN), 2020 WL 1910481, at *9 (S.D.N.Y. Apr. 20,
2020)(“the COVID-19 pandemic presents an extraordinary and unprecedented threat to
incarcerated individuals.”) See also letter of Senator Dick Durban (Mar. 23, 2020), available at:
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on
%20COVID-19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20
signature%20blocks .pdf. (“Conditions of confinement do not afford individuals the opportunity
to take proactive steps to protect themselves, and prisons often create the ideal environment for
the transmission of contagious disease.”).

        Individuals who suffer from certain pre-existing conditions are especially at risk to
experience serious or deadly consequences from contracting the illness. The Centers for Disease
Control and Prevention (“CDC”) notes that adults “of any age with certain underlying medical
conditions are at increased risk for severe illness from the virus that causes COVID-19. Severe
illness from COVID-19 is defined as hospitalization, admission to the ICU, intubation or
mechanical ventilation, or death.” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with- medical-conditions.html. Heart conditions and other cardiovascular
and cerebrovascular disease place an individual into the high-risk category. Id. While the question
has not been studied to conclusion, it also appears that those who have asthma and certain kinds
of autoimmune deficiencies may also be “at an increased risk for severe illness from the virus
that causes COVID-19.” Id. See also Park, 456 F.Supp.3d at 561 (finding that a “documented
history of respiratory issues, including asthma [manifest by life-threatening asthma attacks], and
immune-compromising diseases” were medical conditions that made the defendant
“increasingly likely to suffer a serious and potentially fatal case of COVID-19, if contracted.”).




          See Medical Records 14 of Natalie Sours Edwards of September 1, 2020, attached hereto
as Exhibit A.



       14
         This is a selection of relevant portions of Dr. Edwards’ medical records since 2011 from
Bon Secours Hospital. The complete record span 348 pages, which can provided if the Court
requests.


                                                13
        Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 14 of 15




        The increased risk that Dr. Edwards would contract COVID-19 and become seriously ill in
prison is a factor this Court should consider in determining whether a period of incarceration is
greater than necessary to meet the goals of 18 U.S.C. §3553(a). Many courts have done so. See
United States v. Ozols, No. 16-CR-692 (JMF), 2020 WL 2849893 at *4 (S.D.N.Y. June 2,
2020)(considering vulnerability of 42-yearold-old man suffering from anxiety and depression
with family history of heart and lung disease in determining whether to grant compassion
release); United States v. Zukerman, 451 F.Supp.3d 329, 335-36 (S.D.N.Y. 2020)(granting
compassion release to 75-year-old man with diabetes, hypertension and obesity). See also, Koon
v. United States; 518 U.S. 81, 111 (1996)(District Court did not abuse its discretion by considering
particular vulnerability of inmate to abuse in prison in determining sentence); see also, United
States v. D.W., 198 F.Supp.3d 18, 23 (E.D.N.Y. 2016)(“The trial judge cannot close his or her eyes
to the conditions a particular defendant being sentenced will necessarily experience in prison....
the prison environment must be considered by the sentencing judge in estimating total harm and
benefits to prisoner and society—a utilitarian as well as a compassionate exercise.”).

                                            Conclusion

        For all of the reasons stated herein and in Dr. Edwards’ initial sentencing submission, a
sentence of incarceration would not be appropriate in this case. The government argues that
general deterrence demands that a substantial term of incarceration be imposed. Anyone who
were to learn of what has already happened to Dr. Edwards in this case would hesitate to follow
in her footsteps. It is unlikely that she will ever work in the same type of position again. She and
her family had to sell their home. They moved in with relatives for more than a year until the
Edwards family could find a far more modest home to rent. Members of the family have received
threatening phone calls. They have had to call local law enforcement for to report incidents on
more than one occasion. Dr. Edwards is now a convicted felon.




                                                14
        Case 1:19-cr-00064-GHW Document 90 Filed 11/14/20 Page 15 of 15




       While the government does not address any of this in its sentencing submission, it is clear
that Dr. Edwards has already experienced profound consequences as a result of her conduct. If
the Court believes that some additional punishment is necessary to provide for general
deterrence, then it is respectfully submitted that a sentence that requires Dr. Edwards to
complete a substantial term of community service as a condition of supervised release would suit
that goal and provide far greater benefit to the public.




                                                            Respectfully submitted,


                                                            _________/s/___________
                                                            Stephanie Carvlin




                                               15
Case 1:19-cr-00064-GHW Document 90-1 Filed 11/14/20 Page 1 of 1
Case 1:19-cr-00064-GHW Document 90-2 Filed 11/14/20 Page 1 of 1
